Citation Nr: 1512466	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-09 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a compensable rating for postoperative left inguinal hernia repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1978 to February 1982.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014, in support of this claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding has been associated with the claims file, so is of record.

This claim requires further development before being decided on appeal, so it is being REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

During his March 2014 hearing before the Board, the Veteran testified that his postoperative left inguinal hernia repair is manifested by pain on the entire left side of his body, which he described as constant and dull and worsened with activity.  He noted that he was unable to do heavy or strenuous work, including lifting more than twenty-five or thirty pounds, but he denied using a supportive belt/truss for the hernia.  He also testified to taking prescription pain medication for his hernia, albeit also for several other nonservice-connected disabilities.  He stated that he believed his last VA compensation examination in May 2012 was not very thorough, although he also acknowledged not remembering very much about it, though he believed his condition had worsened since then regardless.

Therefore, the Veteran and his representative are maintaining this disability has worsened even since the Veteran's last VA compensation examination in May 2012, or, in the alternative, that the May 2012 VA compensation examination did not adequately or fully assess the severity of this disability and its attendant complications.  So in this circumstance another VA examination is needed reassessing the severity of this service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability... the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

As well, all current, relevant treatment records should be obtained and considered.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain all outstanding, pertinent, medical treatment records, including those from the VA Health Care Upstate New York, dated since May 2012.  All other treatment records the Veteran identifies should be obtained, as well, and associated with the claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).


2.  Upon receipt of all additional records, schedule another VA compensation examination reassessing the severity of this service-connected disability - postoperative left inguina hernia repair.  All necessary diagnostic testing and evaluation should be performed.  The examiner must fully describe the symptoms associated with this service-connected disability, including any impact on the Veteran's employability and daily activities.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim for a higher rating for this disability continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court/CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

